DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-9, 11, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishita et al. (2018/0183206).

Regarding claim 1, Nishita et al. disclose: a base (30) which has a first end in a first direction (X direction) and a second end which is an end in a second direction (Y direction) intersecting the first direction and extends in the first direction (see figure below) (Figs. 1 and 2, [[0028],[0029]); an optical module (10) which has a head (area attached to fiber 12)which is adjacent to the base in a third direction (Z direction) intersecting the first direction and the second direction and is positioned close to the second end in a posture in which a longitudinal direction (X direction) of the head is along the first direction and a neck (thinner area touching head) which protrudes from the head in a direction opposite to the first direction and is thinner than the head (Figs. 1 and 2, [0030]; a substrate (20) which is attached on the base (30) to be arranged with the head in the second direction (Figs. 1 and 2, [0028]-[0030]); and a pressing member (50) which has a first fixing portion (screw 60 near first end, see figure below) which is fixed to the base to be close to the first end, a second fixing portion (screw 60 opposite to first end and second end) which is fixed to the base on a side opposite to the first end with respect to the head and on a side opposite to the second end with respect to the neck (Figs. 1 and 2, [0029]), a first extension portion which extends from the first fixing portion (portion of 2nd plate shaped member 50 which extends from first fixing portion), a second extension portion which extends from the second fixing portion (portion of 2nd plate shaped member 50 which extends from second fixing portion and includes area above optical module 10), and a pressing portion (portion of 2nd plate shaped member 50 that is directly above optical module 10) which is provided in at least one of the first extension portion and the second extension portion and presses the head against the base in a direction opposite to the third direction (Figs. 1 and 2, [0028], [0029]).


    PNG
    media_image1.png
    767
    705
    media_image1.png
    Greyscale



Regarding claim 2, Nishita et al. disclose: wherein the first extension portion has a first portion which is positioned on a side opposite to the base with respect to the head in the third direction (portion of 2nd plate shaped member 50 which extends from first fixing portion is opposite to the base in the Z direction) and a second portion which extends between the first portion and the first fixing portion (any part of first extension portion can be second portion), and the first fixing portion and the second portion are arranged in the first direction when viewed in the third direction (first extension portion including first and second portion arranged in the X direction when viewed in the Z direction) (Figs. 1 and 2, [0028], [0029]).

Regarding claim 7, Nishita et al. disclose: wherein the second fixing portion is positioned to overlap the head when viewed in the first direction (screw 60 opposite to first end and second end overlaps the head when viewed in the X-direction) (Figs. 1 and 2, [0028]-[0030]).

Regarding claim 8, Nishita et al. disclose: wherein at least one of the first fixing portion and the second fixing portion is attached to the base via a fixing member (screws 60 and 40), and the substrate (20) is attached to the base (30) by the fixing member (Figs. 1 and 2, [0028]- [0029]).

Regarding claim 9, Nishita et al. disclose: wherein the substrate is positioned between at least one of the first fixing portion and the second fixing portion and the base (substrate 20 is positioned between base 30 and first and second fixing portion 60) (Figs. 1 and 2, [0028]- [0029]).

Regarding claim 11, Nishita et al. disclose: wherein the first extension portion and the second extension portion are connected integrally (first and second extension portion form one piece) (see the rejection of claim 1).

Regarding claim 16, Nishita et al. disclose: wherein the optical module has a semiconductor laser (11) (Figs. 1 and 2, [0030]).

Regarding claim 17, Nishita et al. disclose: wherein the optical module has a wavelength-tunable laser (11) (Figs. 1 and 2, [0030]).

Allowable Subject Matter
Claims 3-6, 10 and 12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…an attached portion which is positioned to be deviated from the first fixing portion in the second direction or a direction opposite to the second direction and to which a fixing member which fixes the base to another member is to be attached.”
Claim 4 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the second extension portion has a third portion which is positioned on the side opposite to the base with respect to the head in the third direction and a fourth portion which extends between the third portion and the second fixing portion, and the fourth portion is positioned to be deviated from the second fixing portion in the second direction when viewed in the third direction.”
Claim 10 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein at least one of the first fixing portion and the second fixing portion is positioned between the substrate and the base.”
Claim 12 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the first extension portion and the second extension portion are separated from each other.”
Claim 13 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the first extension portion has portions having different widths in the second direction.”
Claim 14 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the second extension portion has portions having different widths in the second direction.”
Claim 15 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein at least one of the first extension portion and the second extension portion has a protrusion which protrudes in the second direction or the direction opposite to the second direction.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawamura (5,588,080), Moriyama et al. (6,213,650), Minamino et al. (2004/0052478), Nagarajan et al. (2018/0123316), Dawson et al. (2018/0183214) and Kawahara (2020/0628319).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828